UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1289


PAMMALLA SHANNON UPLINGER,

                Plaintiff - Appellant,

          v.

REES BROOME, P.C.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:11-cv-01270-TSE-IDD; 09-13129-BFK; 10-01325-
BFK)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pammalla Shannon Uplinger, Appellant Pro Se.   Robert E. Draim,
Amanda Murray Schwartz, HUDGINS LAW FIRM, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pammalla Shannon Uplinger appeals the district court’s

order affirming the bankruptcy court’s order granting summary

judgment for Defendant in her action filed pursuant to the Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2006).

We   have   reviewed   the   record    and    find   no    reversible        error.

Accordingly,    although     we    grant     Uplinger’s     motions     to     take

judicial notice and to supplement the record, we affirm for the

reasons stated by the lower courts.              Uplinger v. Rees Broome,

P.C.,   Nos.   1:11-cv-01270-TSE-IDD;          09-13129-BFK;      10-01325-BFK

(E.D. Va. Feb. 8, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument       would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                       2